DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s filing on 10/29/2020.
Claim 13 is withdrawn for being drawn toward a non-elected species.  Claims 1-12 and 14-19 are pending and examined below.

Election/Restrictions
Applicant’s election with traverse of Species 2, the embodiment shown in Figures 104-106, in the reply filed on 08/02/2022 is acknowledged.
In response to the arguments of the restriction, Examiner withdraws the restriction of Species 1, 4, and 5.  The restriction between Species 2, the embodiment shown in Figures 104-106, and Species 3, the embodiment shown in Figures 107-108, is maintained.

Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2022.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure drive block pivotably connected to said handle as stated in claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the phrase “such that said articulation drive can be operated” renders claim 1 vague and indefinite because the feature is no definitively claimed.  The phrase “can be” implies the articulation may or may not be operated.  For examining purposes, the phrase is interpreted as “such that said articulation drive is operated”.
Claims 2-7 are dependent of claim 1 and include all the same limitations.
Regarding claim 8, the phrase “such that said articulation drive can be operated” renders claim 8 vague and indefinite because the feature is no definitively claimed.  The phrase “can be” implies the articulation may or may not be operated.  For examining purposes, the phrase is interpreted as “such that said articulation drive is operated”.
Claims 9-12 are dependent of claim 8 and include all the same limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0168630) (referred as Shelton) in view of reference Kreidler et al. (2019/0298381).
Regarding claim 1, Shelton disclose a surgical instrument (10), comprising:
a handle (500) comprising a closure actuator (512);
a shaft (1400) extending from said handle (500);
an end effector (1100) comprising:
a first jaw (1102); and
a second jaw (1130), 
wherein the second jaw (1130) is rotatable relative to said first jaw (1102);
an articulation joint (1200),
wherein said end effector (1100) is rotatable relative to said shaft (1400) about said articulation joint (1200);
an articulation drive (1700) operable to rotate said end effector (1100) about said articulation joint (1200) when said articulation drive is in an activated operative state,
wherein said articulation drive (1700) is placeable in deactivated inoperative state; and
a closure drive (1406) actuatable to perform a closure stroke to move said second jaw (1130) into a closed position,
wherein said closure drive deactivates said articulation drive (1700) into said deactivated inoperative state when said closure stroke is completed.
(Figure 1, 6 and Page 10 paragraph 326, Page 11 paragraph 331, Page 12 paragraph 335, 337, Page 14 paragraph 346, Page 18 paragraph 361)
However, Shelton do not disclose a closure drive block selectively movable between a stowed position and a deployed position.
Kreidler et al. disclose a surgical instrument comprising: trigger actuator (32); and an actuator block (40) selectively movable between a stowed position and a deployed position, wherein the actuator block is configured to prevent the trigger actuator from fully actuating when said actuator block is in said deployed position. (Figure 7A-7E and Page 5 paragraph 113, Page 6 paragraph 116, Page 7 paragraph 129)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Shelton by incorporating the block assembly as taught by Kreidler et al., since page 1 paragraph 7 of Keidler et al. state such a modification would help prevent structure failure due to jaw actuation and release.
Regarding claim 3, Shelton modified by Kreidler et al. disclose the closure actuator (Shelton – 512) comprises a rotatable handcrank pivotably mounted to said handle (500). (Shelton – Figure 1 and Page 11 paragraph 331)
Regarding claim 4, Shelton modified by Kreidler et al. disclose the articulation drive (Shelton – 1700) comprises an electric motor (Shelton – 505).  (Shelton – Page 18 paragraph 361)
Regarding claim 5, Shelton modified by Kreidler et al. disclose the end effector (Shelton – 1100) comprises a replacable staple cartridge (Shelton – 1110). (Shelton – Page 12 paragraph 335)
Regarding claim 6, Shelton modified by Kreidler et al. disclose the closure drive block (Kreidler et al. – 40) is pivotably connected to said handle (Shelton – 500). (Kreidler et al. – Page 6 paragraph 116)
Regarding claim 7, Shelton modified by Kreidler et al. disclose a staple firing drive (Shelton – 1600), wherein said articulation drive (Shelton – 1700) is operably engaged with said staple firing drive (Shelton – 1600) when said articulation drive (Shelton – 1700) is in said activated operative state, and wherein said articulation drive (Shelton – 1700) is operably disengaged from said staple firing drive (Shelton – 1600) when said articulation drive (Shelton – 1700) is in said deactivated inoperative state. (Shelton – Page 14 paragraph 346)
Regarding claim 8, Shelton disclose a surgical instrument (10), comprising:
a handle (500) comprising a closure actuator (512);
a shaft (1400) extending from said handle (500);
an end effector (1100) comprising:
a first jaw (1102);
a second jaw (1130) rotatable relative to said first jaw (1102); and
a staple cartridge (1110):
an articulation joint (1200),
wherein said end effector (1100) is rotatable relative to said shaft (1400) about said articulation joint (1200);
an articulation drive (1700) operable to rotate said end effector (1100) about said articulation joint (1200) when said articulation drive is in an activated operative state,
wherein said articulation drive (1700) is placeable in deactivated inoperative state;
a closure drive (1406) actuatable to perform a closure stroke to move said second jaw (1130) into a closed position,
wherein said closure drive deactivates said articulation drive (1700) into said deactivated inoperative state when said closure stroke is completed; and
a staple firing drive (1600),
wherein said articulation drive (1700) is operably engaged with said stapling firing drive (1600) when said articulation drive (1700) is in said activated operative state, and
wherein said articulation drive (1700) is operably disengaged from said staple firing drive (1600) when said articulation drive is in said deactivated inoperative state.
(Figure 1, 6 and Page 10 paragraph 326, Page 11 paragraph 331, Page 12 paragraph 335, 337, Page 14 paragraph 346, Page 18 paragraph 361)
However, Shelton do not disclose a closure drive block selectively movable between a stowed position and a deployed position.
Kreidler et al. disclose a surgical instrument comprising: trigger actuator (32); and an actuator block (40) selectively movable between a stowed position and a deployed position, wherein the actuator block is configured to prevent the trigger actuator from fully actuating when said actuator block is in said deployed position. (Figure 7A-7E and Page 5 paragraph 113, Page 6 paragraph 116, Page 7 paragraph 129)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the surgical instrument of Shelton by incorporating the block assembly as taught by Kreidler et al., since page 1 paragraph 7 of Keidler et al. state such a modification would help prevent structure failure due to jaw actuation and release.
When modifying Kreidler et al. in view of Shelton, the closure drive is interpreted to not deactivate the articulation drive due to the drive block, thereby preventing the articulation drive from shifting into said deactivated inoperative state when said drive block is in said deployed postion.
Regarding claim 10, Shelton modified by Kreidler et al. disclose the closure actuator (Shelton – 512) comprises a rotatable handcrank pivotably mounted to said handle (500). (Shelton – Figure 1 and Page 11 paragraph 331)
Regarding claim 11, Shelton modified by Kreidler et al. disclose the articulation drive (Shelton – 1700) comprises an electric motor (Shelton – 505).  (Shelton – Page 18 paragraph 361)
Regarding claim 12, Shelton modified by Kreidler et al. disclose the drive block (Kreidler et al. – 40) is pivotably connected to said handle (Shelton – 500). (Kreidler et al. – Page 6 paragraph 116)

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0168630) (referred as Shelton) in view of reference Kreidler et al. (2019/0298381) as applied to claims 1 and 8 respectively, and further in view of reference Green et al. (5,356,064).
Regarding claim 2, Shelton modified by Kreidler et al. disclose the claimed invention as stated above but do not disclose the closure drive block is pivotably connected to said closure actuator.
Green et al. disclose a surgical instrument (10) comprising: a handle (20) including an actuator (18), and an actuator block (50) situated on the actuator (18). (Figure 2-3 and Column 13 lines 37-42, 51-53, Column 16 lines 34-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the block of Kreidler et al. by situating the block on the actuator as taught by Green et al., since such a modification would allow more room within the handle for other components or allow for a smaller handle, thereby making the overall surgical instrument to be more desirable.
Regarding claim 9, Shelton modified by Kreidler et al. disclose the claimed invention as stated above but do not disclose the closure drive block is pivotably connected to said closure actuator.
Green et al. disclose a surgical instrument (10) comprising: a handle (20) including an actuator (18), and an actuator block (50) situated on the actuator (18). (Figure 2-3 and Column 13 lines 37-42, 51-53, Column 16 lines 34-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the block of Kreidler et al. by situating the block on the actuator as taught by Green et al., since such a modification would allow more room within the handle for other components or allow for a smaller handle, thereby making the overall surgical instrument to be more desirable.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over reference Shelton, IV et al. (2018/0168630) (referred as Shelton) in view of reference Lau et al. (7,918,848).
Regarding claim 14, Shelton disclose a surgical instrument (10), comprising:
a handle (500);
a shaft (1400) extending from said handle (500);
an end effector (1100) comprising:
a first jaw (1102); and
a second jaw (1130), 
wherein the second jaw (1130) is rotatable relative to said first jaw (1102) from an open position to a fully-clamped position;
an articulation joint (1200),
wherein said end effector (1100) is rotatable relative to said shaft (1400) about said articulation joint (1200);
an articulation drive (1700) operable to rotate said end effector (1100) about said articulation joint (1200) when said articulation drive is in an activated operative state,
wherein said articulation drive (1700) is placeable in deactivated inoperative state; and
a closure drive (1406) actuatable to perform a closure stroke to move said second jaw (1130) into a closed position,
wherein said closure drive deactivates said articulation drive (1700) into said deactivated inoperative state when as said second jaw (1130) is fully-clamped, and
wherein said closure drive comprises:
a frame (1800);
a closure member (1420) which is translated from a first position to a second position during said closure stroke,
wherein said closure member (1420) comprises a distal end configured to contact said second jaw (1130) and move said second jaw (1130) toward said fully-clamped position during said closure stroke; and
a spring (page 13 paragraph 341) intermediate said closure member (1420) and said frame (1800).
(Figure 1, 6 and Page 10 paragraph 326, Page 11 paragraph 331, Page 12 paragraph 335, 337, Page 13 paragraph 341, Page 14 paragraph 346, Page 18 paragraph 361)
However, Shelton do not disclose a first spring and a second spring intermediate said closure member and said frame.
Lau et al. disclose a surgical instrument comprising: a first spring (478); and a second spring (480), wherein the first spring (478) is stacked in series with the second spring (480). (Figure 22B and Column 28 lines 64-67 through Column 29 lines 1-7)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the spring of Shelton by incorporating the two springs as taught by Lau et al., since column 29 lines 3-4 of Lau et al. states such a modification would indicate to the user that the tissue is clamped between the jaw without fully closing the jaws.
Regarding claim 15, Shelton modified by Lau et al. disclose the closure member (Shelton – 1420) is movable into an intermediate position between said first position and said second position during said closure stroke, wherein said first spring (Lau et al. – 478) is collapsed to a stacked height when said closure member (Shelton – 1420) is moved from said first position to said intermediate position, and wherein said second jaw (Shelton – 1130) is in a partially clamped position and said articulation drive (Shelton – 1700) is in said activated operative state when said closure member (Shelton – 1420) is in said intermediate position. (Shelton – Page 18 paragraph 361) (Lau et al. – Column 28 lines 64-67 through Column 29 lines 1-7)
Regarding claim 16, Shelton modified by Lau et al. disclose a closure actuator (Shelton – 512) of said closure drive (Shelton – 1406) comprises a rotatable handcrank pivotably mounted to said handle (Shelton – 500). (Shelton – Figure 1 and Page 11 paragraph 331)
Regarding claim 17, Shelton modified by Lau et al. disclose the articulation drive (Shelton – 1700) comprises an electric motor (Shelton – 505).  (Shelton – Page 18 paragraph 361)
Regarding claim 18, Shelton modified by Lau et al. disclose the end effector (Shelton – 1100) comprises a replacable staple cartridge (Shelton – 1110). (Shelton – Page 12 paragraph 335)
Regarding claim 19, Shelton modified by Lau et al. disclose a staple firing drive (Shelton – 1600), wherein said articulation drive (Shelton – 1700) is operably engaged with said staple firing drive (Shelton – 1600) when said articulation drive (Shelton – 1700) is in said activated operative state, and wherein said articulation drive (Shelton – 1700) is operably disengaged from said staple firing drive (Shelton – 1600) when said articulation drive (Shelton – 1700) is in said deactivated inoperative state. (Shelton – Page 14 paragraph 346)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        October 20, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731